Citation Nr: 1451554	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-45 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1999 to October 2000, from January 2003 to January 2005, and from October 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Albuquerque, New Mexico, currently has jurisdiction over the Veteran's claim.

This matter was previously before the Board in November 2012, when it was remanded to the agency of original jurisdiction (AOJ) for further development.  The Veteran appeared at a hearing before the undersigned in July 2012 prior to the remand.  A transcript of the hearing is in the claims file.  

The Veteran submitted a VA Form 21-4138 in April 2010 indicating his intention to withdraw his appeal for the initial evaluation of his right knee disability.  However, the Veteran and his representative continued to pursue the appeal after this date, and the RO continued to develop the claim, certifying it to the Board in July 2012.  The Board, therefore, considers the issue of entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia of the right knee an appeal of the original December 2007 rating decision, as reflected in the issue statement of the title page of this decision.  


FINDING OF FACT

The Veteran has traumatic arthritis of the right knee with some limitation of motion, but he retains at least 110 degrees of flexion and full extension without evidence of instability or subluxation after consideration of additional impairment produced by pain, weakness, fatigue, or incoordination following repetitive movement and flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for patellofemoral syndrome with chondromalacia of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right knee disability.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, the Veteran's claim of entitlement to a higher initial rating is a downstream appellate issue from that of service connection for which an October 2006 VCAA letter was duly sent.  Therefore, additional VCAA notice is not required.  VAOPGCPREC 8-2003.

VA has satisfied the duty to assist.  The agency of original jurisdiction (AOJ) assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service treatment, VA treatment, and social security administration records.  

The Veteran testified at a hearing before the undersigned.  At the hearing the undersigned explained the issues and asked questions aimed at determining whether there was additional evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23Vet. App. 488 (2010).  Discussions at the hearing lead to the remand to afford the Veteran a new examination.  

Recently the Court has expanded its holding in Bryant and said that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires "a Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the RO did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (U.S. Vet. App. Nov. 14, 2014).  The discussion at the hearing centered almost exclusively on his symptoms and their impacts, this should have put him on notice that ratings were assigned on the basis of symptoms and the severity of the disability.  The RO had previously informed the Veteran of the reasons it did not grant higher ratings and after the Board remand, the Veteran received further notice in this regard.  He had the opportunity to submit additional evidence and argument after receiving this notice.  As in Leavey, the Board remand sought an examination that included findings as to functional limitations.

The AOJ also completed the additional development requested by the Board in November 2012 remand and scheduled the Veteran for an additional VA examination in February 2013.  There is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the Veteran's appeal.

Rating for Right Knee Disability

The Veteran contends the 10 percent evaluation assigned to his service-connected right knee disability is inadequate to reflect the impairment it produces.  

The evaluation of a service-connected disability is based on the average impairment of earning capacity it produces, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the claimant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The entire history of the claimant's disability must be considered.  Consideration must also be given to the ability of the claimant to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The December 2007 rating decision evaluated the Veteran's right knee disability under the rating code for traumatic arthritis, which relies on the rating criteria for degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5003, 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned to each major joint or group of minor joints affected by limitation of motion.  Id.  

For the knee, flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the knee to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran has a well-documented history of right knee pain since arthroscopic surgery in Kuwait in February 2006.  A diagnosis of traumatic arthritis has been confirmed by X-ray evidence.  However, the Board finds the Veteran's right knee disability does not result in a compensable limitation of his range of motion.  

A February 2013 VA examination revealed the Veteran has 110 degrees of flexion in his right knee with no limitation in extension.  The examiner noted there was no objective evidence of painful motion.  The Veteran did not experience any reduced range of motion during repetitive-use testing due to pain, coordination, fatigability, or weakness.  The examiner also indicated normal stability for the right knee with no evidence of subluxation.  The Veteran indicated he experienced occasional flare-ups that resulted in impairment in standing and walking, but he did not indicate that there was any further reduction in his range of motion when asked to describe the effects of the flare-ups in his own words.

The February 2013 VA examination results are consistent with the Veteran's prior treatment records and examinations.  August 2007 and May 2009 VA examinations indicate the Veteran had 120 degrees of flexion in the right knee with no limitation in extension.  Past MRI results have revealed a mild increase in signal in the right knee that extends to the periphery but does not contact an articular surface.  After reviewing May 2006 MRI results, T. K., P.A., noted the increased signal within the medial meniscus is most consistent with either degeneration or post-surgical changes, although he could not rule out the possibility of a small tear.  However, a subsequent MRI in January 2007 revealed no evidence of a ligament or meniscal tear.  

Based on the evidence of record, the Board finds the Veteran's right knee disability does not result in a compensable reduction in range of motion.  38 C.F.R. § 71a, Codes 5260, 5261.  The Veteran has traumatic arthritis of the right knee with some limitation of flexion, but he retains at least 110 degrees of flexion and full extension after consideration of additional impairment produced by pain, weakness, fatigue, or incoordination following repetitive movement and flare-ups.  The disability is therefore properly rated at 10 percent for traumatic arthritis under 38 C.F.R. § 4.71a, Codes 5003, 5010.  

The Board acknowledges the Veteran wears a knee brace on occasion and claims his knee has given out in the past.  However, there is no objective evidence of recurrent subluxation or lateral instability warranting a separate rating under 38 C.F.R. § 4.71a, Code 5257.  The Board has also considered whether the Veteran is entitled to a rating for ankylosis, cartilage dislocation or removal, impairment of the tibia or fibula, and/or genu recurvatum, but the evidence of record fails to demonstrate such symptomatology.  The Veteran is therefore not entitled to a rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's right knee disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board has also considered total disability based on individual unemployability (TDIU) as a claim for increased compensation can encompasses of claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the Veteran is currently rated at 100 percent for post-traumatic stress disorder and receives special monthly compensation for his other disabilities.  There is no evidence or contention that the knee disability alone causes unemployability. Board, therefore, finds further consideration of a rating based on TDIU is unnecessary.  

Accordingly, entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia of the right knee is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia of the right knee is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


